70 F.3d 113
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ryland W. MCGREGOR, Defendant-Appellant.
No. 94-5726.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 19, 1995.Decided Nov. 20, 1995.

Dannie R. Sutton, Jr., Richmond, Virginia, for Appellant.  Helen F. Fahey, United States Attorney, Sara E. Heath, Special Assistant United States Attorney, Richmond, Virginia, for Appellee.
Before WILKINS and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Ryland W. McGregor appeals from a district court order upholding a magistrate judge's judgment of conviction and sentence.  We affirm.


2
McGregor first complains that the evidence was insufficient to support guilty verdicts on three counts of impersonating a police officer.  He contends that, because he did not assume the duties of an officer or otherwise act as a police officer, he cannot be guilty of impersonating an officer.  His contention is meritless.  Although assuming a police officer's duties also would have subjected him to criminal charges, merely pretending to be a police officer is sufficient to violate the applicable law.  Va.Code Ann. Sec. 18.2-174 (Michie 1988), assimilated by 18 U.S.C. Sec. 13 (1988).  There was ample evidence through direct testimony to support the verdicts that McGregor held himself out as a police officer on the three occasions charged.


3
McGregor next complains that the district court erred in denying his motion to suppress evidence relating to other charges of possessing a gun on Veterans Administration property.  The Government presented evidence at the suppression hearing that McGregor consented to a search of his duffel bag.  Because there was no clear error in the district court's finding that McGregor voluntarily consented to a search of his bag, we must uphold that finding.  United States v. Gordon, 895 F.2d 932, 938 (4th Cir.), cert. denied, 498 U.S. 846 (1990).  Because searches conducted pursuant to voluntary consent involve no constitutional issues, Schneckloth v. Bustamonte, 412 U.S. 218, 242-43 (1973), the district court properly denied the motion to suppress.


4
We affirm the district court order upholding the magistrate judge's judgment and sentence.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED